Case 4:15-cv-00055-GNS-HBB Document 37 Filed 06/25/20 Page 1 of 1 PageID #: 311




 United States District Court
 Western District of Kentucky


 MEMORANDUM
 To:    Nevada Smith f/k/a Michael Buesgens
        P.O. Box 294
        Morristown, MN 55052

 From: Office of the Clerk

 Date: June 25, 2020

 Re:    Yoquelet v. AKAL Security Inc. et al, Civil Action No. 4:15CV-55-GNS


         You recently sent two documents to this Office in which you attempt to seek
 relief in the above-styled closed action. However, you are not a party to the action and
 may not file documents or otherwise seek relief in the case. Therefore, no action will be
 taken on the documents.



 cc:    Counsel of record
 .010
